Citation Nr: 0637697	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for acne vulgaris of the face and back prior to 
August 30, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for acne vulgaris of the face and back on and after 
August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from January 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO, in part, denied a 
disability rating greater than 10 percent for acne vulgaris 
of the face and back and it also denied a compensable 
evaluation for the left finger disability.

In February 2001, the Board remanded the claim for the 
purpose of additional development.  Specifically, the Board 
noted that duty to assist revisions to 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006), had 
been enacted and that the claim needed to be reviewed in 
accordance with this law.  The Board also asked that 
additional medical documents be obtained and that the veteran 
undergo additional medical testing.  The appeal has since 
been returned to the Board for further appellate review.

In August 2004, the Board disposed of the issue of 
entitlement to a compensable evaluation for the left finger 
disability and remanded the issue of entitlement to an 
increased rating for acne for another examination to include 
consideration of recent changes in the regulations pertaining 
to skin disabilities.

In August 2005, the RO granted a 30 percent rating for the 
veteran's acne disability effective August 30, 2002 and 
continued a 10 percent rating for this disorder prior to 
August 30, 2002.  As this increased rating does not 
constitute a full grant of all benefits possible for the 
veteran's acne, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for acne is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Because the increased rating was not 
effective to the date of the claim, the Board has 
recharacterized the issues to reflect the ratings currently 
on appeal.

In March 2006, the Board remanded this matter for additional 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's acne did not 
result in exudation or itching that was constant, nor was 
there extensive lesions or marked disfigurement.  The 
evidence also failed to show severe, disfiguring scars of the 
head face or neck, particularly none causing marked and 
unsightly deformity of the eyelids, lips or auricles.    

2.  As of August 30, 2002, the veteran's acne do not show 
evidence of any disfigurement of the head, face or neck, nor 
of scarring exceeding 12 square inches (77 centimeters), nor 
of an eczema covering 20 to 40 percent of the entire body or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs, nor of an eczema with constant 
exudation or itching with extensive lesions or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an evaluation 
in excess of 10 percent disabling for service-connected acne 
vulgaris has not been met. 38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.118, Diagnostic Codes 7800-7806 (2001).

2.  As of August 30, 2002, the criteria for an evaluation in 
excess of 30 percent disabling for service-connected acne 
vulgaris have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800-
7806 (2001), 7800-7806 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
February 1999.  After adjudicating his claim, the VA provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in the 
October 2003 AMC letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and an 
additional letter sent by the AMC in May 2006 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to these 
claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded this 
matter in March 2006 in part, to allow the veteran the 
opportunity to undergo a current VA examination.  The veteran 
failed to appear for the examination scheduled for July 2006, 
after being advised of the examination as well as 
consequences for failing to appear.  He did not state any 
reasons of good cause for his failure to appear.  Given his 
failure to cooperate, the Board finds no reason to further 
attempt to obtain a current VA examination.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
duty to assist letter dated in May 2006.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).

Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne and that 
condition is rated, by analogy, under the criteria for 
evaluating eczema.  See 38 C.F.R. § 4.20.  For eczema with 
exudation or itching that is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).

Prior to August 30, 2002, a 30 percent rating was warranted 
for severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30 2002, the veteran is in receipt of the 
maximum allowable rating for acne which provides a 30 percent 
rating for deep acne (deep inflamed nodules and pus filled 
cysts) affecting 40 percent more of the face and neck.  
Diagnostic Code 7828.  Thus the Board will consider other 
potentially applicable Codes.  

Under the criteria effective August 30, 2002, a 30 percent 
evaluation is warranted for dermatitis or eczema with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent evaluation for 
dermatitis or eczema is warranted with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2006).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement.  
A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.); while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2006).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2006).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2006).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).

Service connection was granted for acne in an August 1998 
rating decision, which assigned a 10 percent initial rating.  
The veteran filed his claim for an increased rating in 
February 1999.  

Among the evidence obtained in conjunction with this claim 
was the report of an August 1997 VA physical examination of 
the bilateral cheeks, posterior ears, chest and upper back 
which showed 1 to 2+ acne scarring.  Several of these scars 
were deep seeded and ice pick type scars.  He also had 
several subcutaneous 5 millimeters to 1 centimeters 
subcutaneous cysts with overlying punctums of his pre urethra 
areas.  The impression was acne that could be of the 
chloracne variety.  

VA records from 1998 through 1999 mostly contain records for 
other disorders besides his skin disorder, but includes some 
mention of problems.  A March 1998 follow up of acne vulgaris 
noted a long history of noncompliance per chart.  His face 
had densely packed ice pick scars.  There were a few 
inflammatory pustules of both cheeks.  His back had multiple 
scars, post inflammatory hyperpigmentation, few inflammatory 
pustules and scars of the post auricular area.  The 
assessment was acne vulgaris.  In June 1998 he was on 
Tetracycline for acne.  In August 1998 he was treated for 
cystic acne.  His face had multiple ice pick scars and no 
active acne lesions cysts and no pustules.  His back showed 
post inflammation hyperpigmentation.  He was assessed with 
cystic acne and he was still having flares.  In November 1998 
he was seen at the dermatologist for acne.  His face had many 
pitting scars.  

The report of an April 1999 VA examination included a claims 
file review.  He was noted to have been in dermatology 
several times for acne.  His narrative history was also 
significant for having some type of rash on his feet treated 
with Micatin cream.  On the day of the examination he seemed 
to be doing quite well with his latter condition.  He stated 
that he had problems with acne dating back to when he was in 
Germany in 1980.  He indicated he was given purple and yellow 
tablets and topical creams to treat it.  He also had some 
acne surgery with incisions to drain the cystic lesions at 
the time and that this along with the other conditions left 
scarring.  The examiner reviewed the chart and found that 
visits to the dermatology dating as far back as 1995.  During 
that time he was treated with antibiotic therapy and topical 
acne treatment mostly.  On physical examination his scalp was 
clear.  On his face he had a number of ice pick like scars.  
There were 2 or 3 cystic lesions on the left side of his face 
at the angle of the jaw and cheek.  He had numerous small 
comedomes which were unusual for a 40 year old.  On his upper 
back, back and shoulders he had areas of hyperpigmentation 
where he previously had lesions.  There were a few very mild 
inflammatory lesions but some that had faded had obviously 
gotten bigger.  He apparently had some positive response to 
oral antibiotics treatment.  In addition he had a few 
comedones on his back.  His chest and groin were relatively 
clear.  The impression was that the veteran had acne 
vulgaris.  His skin was fairly oily and he had a number of 
comedones which were the primary lesion in acne vulgaris.  

In February 2002 the veteran was noted to have been seen in 
dermatology the previous week for cystic acne causing 
significant scarring and disfigurement per his report.  
Pictures were taken to help with a disability claim.  He 
wanted help with his scarring cystic acne not responsive to 
Doxycycline and topical medicine.  He had been given Bactrin 
for one month with clearing but not complete resolution.  He 
discussed Accutane at the time because he seemed to be in a 
good emotional state at the time.  However upon entering the 
clinic this visit, he was very belligerent and very difficult 
to talk to and unable to answer questions without hostility.  
Therefore due to the potential mood altering affects of the 
drug, the dermatologist determined that Accutane was not 
suitable for him.  Instead he was put on a longer course of 
Bactrim.  The record reflects that photos were received in 
July 2002 showing that the veteran did have pitted acne scars 
on his face, with the heaviest concentration on his cheeks 
and chin, and some scarring spread out on his back.  The acne 
did not appear to be disfiguring on his face.  

The RO granted a 30 percent rating for the veteran's acne 
effective August 30, 2002, the effective date of the 
revisions to the regulations governing skin disorders.  

VA treatment records from 2003 reflect that in February 2003 
he was hospitalized for psychiatric problems and was noted to 
have multiple scars on his face.  A consult from the same 
month revealed him to be on Benzyl Peroxide and Trimethoprin 
sulfate.  He said he was not doing well and wanted to return 
for a dermatology appointment.  Thereafter he failed to 
appear to 2 dermatology appointments and his treatment was 
discontinued in October 2003 due to his repeat no shows.  In 
May 2003 he was treated for depression and felt that people 
were staring at his face.  The medical provider who drafted 
the note observed that the scars were not that noticeable.  
Elsewhere the records from May 2003 noted that he was being 
treated for acne.  A follow up from that month noted that his 
acne was fairly quiescent.  He was assessed with acne, 
stable, with plans to continue medication.  

VA treatment records reflect that the veteran was seen by the 
VA in May 2005 to reestablish treatment following his release 
from incarceration.  He denied skin rash/lesion, but was 
noted to be 10 percent service-connected for eczema.  There 
were no findings of skin abnormalities on general 
examination.  

The report of a June 2005 VA examination did not include the 
review of the claims file as it was not available.  The 
veteran reported developing nodulocystic acne on his face and 
sometimes on his back and chest.  He had been on numerous 
antibiotics over the past 25 years.  He could not recall 
whether he took Accutane.  He reported that over the past 3 
years he took Bactrim daily and Doxycyclene topically which 
helped somewhat.  He reported nodulocystic lesions on his 
face constantly and also on his back and chest constantly.  
When one lesion resolved another would erupt, therefore he 
was on a constant flare up of the disease.  He reported that 
this disease caused him anxiety and depression.  He was very 
uncomfortable going out in public and never took his shirt 
off.  He felt like people were laughing at him.  On physical 
examination his face revealed too numerous to count box scars 
and ice pick scars encompassing about 80 percent of his face.  
He had a large erythematous nodulcystic nodule on the tip of 
his nose.  Otherwise no lesions of the face were present.  
Examination of the chest and back revealed numerous 
hyperpigmented macules consistent with post inflammatory 
hyperpigmentation.  He had erythematous papules scattered on 
the upper back and mid chest where again on his chest were 
scattered hyperpigmented macules.  

The impression rendered was of very chronic nodulocystic acne 
involving his face, chest and back.  The onset of the skin 
condition was 1979.  The course and condition has been 
chronic.  He is on a constant flare and therefore the course 
of the disease has been consistent with the oral and topical 
antibiotics not helping him get rid of the disease fully.  
Over the last 12 months he took double strength Bactrim 2 
times a day, used Doxycycline 2 times a day topically.  These 
were the only medications he took over the past 12 months for 
his acne.  His total body surface area affected was 30 
percent.  The total exposed area affected was 20 percent.  
Acne was involved, chloracne was not involved.  There were 
scars as mentioned above.  Clinical tests were not indicated.  
The examiner was not provided with the claims file and thus 
could not answer certain questions asked of him, as they 
required a review of the claims file.  The veteran was 
examined during an inactive phase.  

VA records from July 2005 reflect that he was treated for 
depression and mentioned having scars on his face.  He said 
that people stared at his scars.  He also complained that his 
face and head hurt.  

The veteran failed to report for a VA examinations scheduled 
for July 2006.  He failed to provide a reason for these 
failures to appear to this examination.  

Based on a review of the evidence, the Board finds that the 
evidence does not support a rating in excess of 10 percent 
prior to August 30, 2002.  Prior to that date, the evidence 
failed to show his acne condition caused exudation or itching 
that was constant, nor was there extensive lesions or marked 
disfigurement.  The evidence also failed to show severe, 
disfiguring scars of the head face or neck, particularly none 
causing marked and unsightly deformity of the eyelids, lips 
or auricles.  Although the records did show some lesions and 
scarring on the face, with active lesions shown on the face 
in the April 1999 VA examination, this examination did not 
reveal such deformity.  There were only a few active 
comedones on his back and some very mild lesions that had 
faded, but generally things were clear on the rest of his 
body at the time of that examination.  The February 2002 
dermatology record did report significant scarring and 
disfigurement according to the veteran, although the photos 
apparently taken around this time did not confirm such 
claimed disfigurement that would have allowed for a 30 
percent rating under the criteria in effect prior to August 
30, 2002.  

As of August 30 2002, the evidence does not reflect that a 
rating in excess of 30 percent is warranted under either the 
criteria in effect before or after this date.  The 


current criteria is more favorable in this case, but does not 
reflect that his acne vulgaris, for which he receives the 
maximum schedular rating under the applicable Diagnostic 
Code, more closely resembles a more severe skin disorder.  
His scarring does not result in visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  Nor is he 
shown to have more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Nor does his scarring involve an area or areas 
exceeding 144 square inches (929 square centimeters)

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent for the acne disorder prior to August 
30, 2002 and against a rating in excess of 30 percent as of 
that date.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's acne form disorder resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 10 percent disabling for 
acne vulgaris  prior to August 30, 2002, is denied.

A disability rating in excess of 30 percent disabling for 
acne vulgaris as of August 30, 2002, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


